Company Overview Investor Presentation Dean Goodermote Chairman, CEO, and President May 2010 www.doubletake.com Safe Harbor Statement Statements made in this presentation regarding Double-Take that are not historical facts are forward-looking statements based on our current expectations, assumptions, estimates and projections about Double-Take and our industry.These forward-looking statements are subject to risks and uncertainties that could cause actual future events or results to differ materially from such statements.These forward-looking statements include, without limitation, statements about our market opportunities, our strategy, our products and product developments, our competition, our projected revenues, margins and expense levels and other measures of financial performance and the adequacy of our available cash resources.You should not place undue reliance on any of the forward-looking statements made in this presentation.Our actual results could differ materially from those expressedor implied by these forward-looking statements as a result of various factors, including the various risks described in, or incorporated by reference in, the documents and reports that we file with the Securities and Exchange Commission, including in Item 1A. “Risk Factors” of our Form 10-K for the year ended December 31, 2009, as updated by any more recent filings.We undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 2 What We Do Provide affordable software to move, protect and recover workloads, thereby minimizing downtime and data loss for our customers. 3 Highlights •Virtual + Physical + Cloud •New Innovative Growth Areas •Application and Hardware Independent •Leader in Windows Host Based Recovery •Leveraged, Blue Chip & Broad Distribution •Strong Brand, Promotional Customer Base •Unique System State Continuous Replication •Strong Balance Sheet and Cash Flow Potential 5 What We Are Known For Today Off-Site Disaster Recovery & High Availability A focus on business critical systems based upon Microsoft, VMware, &Linux server platforms High Availability Provide LAN or WAN failover Maximize user productivity and minimize data loss Data Protection Real-time asynchronous replication Byte level bandwidth friendly data movement P2V protection Recovery Options Automated monitoring / failover P2V provisioning Application Independent Provide failover for ALL windows applications Application specific module for Exchange, SQL, Sharepoint, BES and File/Print servers. Hardware Independent Replicate and failover between dissimilar hardware Replicate and failover between dissimilar storage Cost Effective Rapid ROI The Problems We Solve 6 How to shrink the recovery point and recovery time •Hours •Days •Weeks •Hours •Days •Weeks Recovery Point Time of last data backup Recovery Time Time to re-deploy apps •Minutes •Seconds Failure Failure 7 4 Park Community Federal Credit Union •Full service financial institution with offices in Kentucky, Alabama and Georgia •Selectedto provide HA protection for Exchange, SQL Servers, and other servers. •Allowed Park Community to replicate data on 30-plus virtual servers •Tried other solutions, none of which could replicate in real-time without failing •Through DR testing, recovered seamlessly within their RTO and RPO requirements “We originally intended to protect only 5-6 highly critical servers.
